COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Central States Logistics, Inc. d/b/a Diligent Delivery Systems v. BOC
                          Trucking, LLC amd Clarence J. Meyers, III individually and d/b/a
                          BOC Logistics

Appellate case number:    01-16-00693-CV

Trial court case number: 2014-28384

Trial court:              281st District Court of Harris County

       It is ORDERED that the motion for rehearing is denied.

Judge’s signature: ___/s/ Laura C. Higley____
                   Acting for the Court

Panel consists of Justices Jennings, Keyes, and Higley.

Date: __December 13, 2018____